Citation Nr: 1504373	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	Steven A. Bander, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Naval Reserve from October 1954 to October 1962 and in the Air National Guard from August 1971 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO.  

The Veteran testified at a hearing held at the RO in April 2011; the transcript is of record.  This matter was remanded by the Board for development in June 2011.


FINDING OF FACT

By way of a November 2014 letter, prior to the promulgation of a decision in the present appeal, the Veteran, through his attorney, withdrew his Substantive Appeal with respect to the issue of service connection for a right shoulder disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the appeal of the claim of service connection for a right shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, submitted a statement in November 2014 expressing his intent to withdraw the matter pertaining to the claim of service connection for a right shoulder disorder from appellate status.  

Hence, as there remain no allegations of errors of fact or law for appellate consideration at this time, the Board does not have jurisdiction to further review the appeal,  it must be dismissed.


ORDER

The appeal as to the claim of service connection for a right shoulder disorder is dismissed.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


